DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-4, 6-11, 13-18, and 20-23 were pending and were rejected in the previous office action. Claims 1, 7, 14-15, and 21 were amended. New claims 24-27 were added and claims 6, 13, and 20 were cancelled. Claims 1-4, 7-11, 14-18, and 21-27 are currently pending and are examined in this office action. 

Response to Arguments
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-4, 7-11, 14-18, and 21-23 (pgs. 7-8 of remarks filed 2/25/2021) have been fully considered but they are not persuasive. Applicant argues that the Bluetooth information showing when the connection was established, and how long (e.g. the duration) the computing device has been connected to the Bluetooth device, as taught by Gross, does not read on “determining an amount of time each of the local-area wireless communication devices is within the range of communication with the computer system.” However, the examiner respectfully disagrees. An amount of time that a device is within range of communication, under the broadest reasonable interpretation, would include an amount of time that a device is connected. Gross teaches receiving information describing an active Bluetooth connection, including the identification and type of Bluetooth device connected 
Therefore the examiner maintains that Maison, Lee, and Gross in combination teach the argued limitation under § 103. The grounds of rejection under § 103 have been updated below to reflect the incorporation of the features of the now cancelled claims 6, 13, and 20 into the independent claims 1, 8, and 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, 15-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160284185 A1 to Maison et al. (Maison) in view of US 20170061175 A1 to Lee, and further in view of US 20160360382 A1 to Gross et al. (Gross).

Claim 1: Maison teaches: 
A computer system (Maison: ¶ 0023-0025 system with computer elements, incl. at least BLE tag reader 14) comprising: 
a processor (Maison: ¶ 0031-0033 and Figs. 6a-b showing BLE tag reader with processor and microcomputer module); and
a computer-readable storage medium storing computer-readable instructions (Maison: Fig. 6a and ¶ 0023, ¶ 0028 showing code 40) which, when executed by the processor, cause the processor to perform:
detecting two or more local-area wireless communication devices within a range of communication with the computer system (Maison: ¶ 0026-0027 the BLE tag reader detects a plurality of wireless tags within range via Bluetooth);
communicating with each of the local-area wireless communication devices via a local-area network connection (Maison: ¶ 0023 “Bluetooth technology is used in the present invention to communicate data between two or more Bluetooth compatible devices, namely, the BLE tags 13 or beacons 13, and the BLE tag reader 14” – i.e. communication with the plurality of BLE tags over the local Bluetooth connection);
receiving status information from each of the local-area wireless communication devices via the local-area network connection (Maison: ¶ 0027 showing the BLE tag reader scans the BLE tags and then “stores…each unique tag ID and received signal strength indicator (RSSI) along with other possible data including temperature”; ¶ 0030 clarifying temperature measurement is implemented on the BLE tags); 
determining a signal strength between the computer system and each of the local-area wireless communication devices (Maison: ¶ 0026-0028 showing the BLE tag reader determines an RSSI value associated with signals received from each of the BLE tags, indicating an approximate distance of the tag from the reader); 


estimating a location of each of the local-area wireless communication devices based on the determined signal strength between the computer system and each of the local-area wireless communication devices
recording the estimated location of each of the local-area wireless communication devices; and
As seen above, Maison teaches determining and saving/recording received signal strengths indicators (RSSIs) and other information from each of the tags, wherein the RSSI indicates an approximate distance of the tag from the reader (Maison: ¶ 0026-0028) – which suggests but does not explicitly disclose an estimated location using the signal strength values. Therefore, the only difference between the claimed limitation and Maison is that Maison does not explicitly use a signal strength to determine a location of the tags, i.e. wireless communication devices. However, Lee teaches (in a similar system for tracking tags that communicate with a reader) using detected signal strengths of a plurality of tags, i.e. wireless devices, in order to record and estimate locations of the plurality of tags (Lee: ¶ 0043-0045). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included using received signal strengths of tag devices of Lee in the asset tracking system of Maison (such that the signal strength values of Maison are used to estimate a location of the tags) with a reasonable expectation of success of arriving at the claimed invention, with the motivation to do so such that “in such areas related to…freight management…there is no longer any need to search and locate the items by using traditional manual stocktaking methods” (Lee: ¶ 0031), thereby overcoming the inefficiencies of manually tracking the locations of items. 
	

transmitting the estimated location of each of the local-area wireless communication devices and the status information received from each of the local-area wireless communication devices to a network location via a wide-area network communication channel 
Maison teaches that the tag reader transmits the information regarding the status of each of the tags to a server (Maison: ¶ 0027-0028) over a cellular network, i.e. wide-area network communication channel (Maison: ¶ 0032-0033), but Maison does not explicitly teach transmitting estimated location information from the tag reader to the server. However, Lee teaches transmitting the estimated location of each of the tags from the tag reader to a server (Lee: ¶ 0045) via the internet (Lee: ¶ 0039; see Fig. 1 transmission from tag read 22 to remote server 26). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the transmission of location information of tags from a tag reader to a remote server as taught by Lee in the step for transmitting information about the tags from the tag reader to a server in the asset tracking system of Maison/Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. For example, the transmission of the information over a network would operate the same ways in each of the known elements, such that the combination of Maison/Lee would render obvious the transmission of both status information and location information to an external server. Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to do so with the motivation to do so such that “in such areas related to…freight management…there is no longer any need to search and locate the 

With respect to the following limitation, Maison teaches a timestamp associated with information received by the reader from each of the tags (Maison: ¶ 0028) but Maison/Lee do not explicitly teach the following. However, Gross teaches: 
wherein the instructions further cause the processor to perform determining an amount of time each of the one or more local-area wireless communication devices is within the range of communication with the computer system (Gross: ¶ 2125 showing determining Bluetooth information including how long, e.g. the duration in which a computing device has been connected to the Bluetooth device; note that an amount of time within the range of communication, under the broadest reasonable interpretation, would include an amount of time that a connection is established)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include tracking the duration of a Bluetooth connection as taught by Gross in the asset tracking system of Maison/Lee (such that the communications between the reader and tags of Maison/Lee includes tracking the amount of time of the connections), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 2: 
wherein the local-area wireless communication devices comprise one or more of temperature sensor, a humidity sensor, a movement sensor, and a shock sensor (Maison: Fig. 5 and ¶ 0030 showing temperature sensor included on the BLE tag)

Claim 3: Maison/Lee/Gross teach claim 1. Maison, as modified above, further teaches: 
wherein the local-area wireless communication channel comprises one or more of Bluetooth, ZigBee, thread, and LoRa (Maison: ¶ 0023-0026 showing the BLE tag reader and BLE tags communicating via Bluetooth, i.e. local-area wireless communication)

Claim 4: Maison/Lee/Gross teach claim 1. Maison, as modified above, further teaches: 
wherein the status information is associated with one or more of a temperature sensor, a humidity sensor, a movement sensor, and a shock sensor (Maison: ¶ 0030 showing temperature sensor; ¶ 0026-0027 showing temperature information, which is the “status” information) 

Claims 8/15 – See the rejection of claim 1 above reciting analogous limitations. Maison further teaches a method (Maison:  ¶ 0023-0025) and computer program product (Maison: ¶ 0024, ¶ 0028, ¶ 0029; also see claim 16 “a computer program embodied on a non-transitory computer readable medium disposed on a BLE tag reader”)

Claims 9/16 – See the rejection of claim 2. 
Claims 10/17 – See the rejection of claim 3. 
Claims 11/18 – See the rejection of claim 4. 

Claims 22/23/24 – Maison/Lee/Gross teach claims 1, 8 and 15, and Maison further teaches: 
wherein the computer system is attached to one of a cargo and a vehicle (Maison:  ¶ 0022-0025 showing BLE tag reader disposed in or installed in a cargo vehicle)

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160284185 A1 to Maison et al. (Maison) in view of US 20170061175 A1 to Lee, further in view of US 20160360382 A1 to Gross et al. (Gross), and even further in view of US 20170220985 A1 to White et al. (White). 

Claims 7/14/21: Maison/Lee/Gross teach claims 1, 8, and 15 as seen above. With respect to the following limitation, while Maison teaches a reader device communicating with a plurality of BLE tags via local-area wireless communication, e.g. Bluetooth (Maison: ¶ 0026-0027), Maison/Lee/Gross do not explicitly teach the communications involving a mesh network. However, White teaches:  
wherein communicating with the local-area wireless communication devices comprises communicating via a mesh-network (White: at least ¶ 0019-0020, ¶ 0106, ¶ 0115 showing sensor tags may operate in a mesh topology in which sensor tags relay the communications of other sensor tags that are out of range/low RSSI, and as per ¶ 0025, ¶ 0099, ¶ 0116 the sensor tags may communicate their data with a smart device over BLE, i.e. Bluetooth low energy)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the use of a mesh network for short range communications . 

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160284185 A1 to Maison et al. (Maison) in view of US 20170061175 A1 to Lee, further in view of US 20160360382 A1 to Gross et al. (Gross), and even further in view of US 20070290924 A1 to McCoy. 

Claims 25/26/27: Maison/Lee/Gross teach claims 1, 8, and 15. With respect to the following limitation while Maison/Lee/Gross teach a plurality of sensor/tracking tags transmitting information to a server device as seen in claims 1/8/15 above, they do not explicitly teach the following. However, McCoy teaches: 
wherein the instructions, when executed by the processor, further cause the processor to receive metadata comprising an indication of observable nearby beacons from each of the local-area wireless communication devices (McCoy: ¶ 0036-0037 showing nearby beacons transmit a signal that is received/measured by the tags, ¶ 0038 showing the tags receive and store the beacon identification and signal information, and ¶ 0045-0046 showing the tags transmit the data to the master radio device which is then forwarded to a processor and stored; i.e. the metadata indicating beacon IDs and beacon signal measurements are received by the master radio device/processor and stored; also see 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the receipt of nearby beacon information from sensor/tracking tags as taught by McCoy in the asset tracking system of Maison/Lee/Gross with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “A need exists for a system and method that consumes less power and does not require proprietary hardware, software, or dedicated wiring to the location transceivers” and “A need exists for a system and method that is suitable for use in a wide range of applications, such as for example, in-building resource tracking and recovery” (McCoy: ¶ 0007), and to solve the problem that “attempts to develop an economically viable system for resource monitoring have proven to be difficult” (McCoy: ¶ 0006). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the receipt of nearby beacon information from sensor/tracking tags as taught by McCoy in the asset tracking system of Maison/Lee/Gross (such that the tags of Maison/Lee/Gross would detect and transmit beacon information to the server), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
	The following reference is cited as relevant to the instant application:
US 20170228566 A1 to Sengstaken Jr. et al. (Sengstaken) teaches a system using beacon tags for tracking assets/goods
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/HUNTER A MOLNAR/Examiner, Art Unit 3628                       

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                
March 9, 2021